Citation Nr: 1223172	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right foot disability, including bone spurs and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January to April 1984, from October to December 1992, and from May to August 1994.  The Veteran also had U.S. Navy Reserve service from 1981 until 1999, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran then testified at a formal Decision Review Officer hearing at the RO in July 2006.  A transcript of the hearing is associated with the claims file.  

In October 2009 and April 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In March 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

Resolving all reasonable doubt in her favor, the Veteran has a right foot disability, identified as bone spurs and pes planus, from injuries sustained during her military service.  




							(Continued on Next Page)


CONCLUSION OF LAW

The Veteran's right foot disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a right foot disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that she has bilateral pes planus due to service.  Specifically, in a May 2005 statement, she claimed that she had not complained of flat feet in service, but that it was caused by jogging and extended standing.  In a March 2011 statement, she stated that she did PT during her reserve time and ran on a regular basis even when not on the base in order to continue her Navy fitness requirements. 

For the reasons set forth below, the Board finds that the evidence supports her claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board notes that the Veteran served in the reserve service.  The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board acknowledges the Veteran presently has a right foot disability, identified as pes planus and bone spur of the right foot.  In pertinent part, the November 2009 VA examiner diagnosed pes planus, pes planovalgus and bone spur (as well as DJD of the right foot, first toe (MPJ)).  The March 2003 VA examiner also diagnosed bilateral, moderate pes planovalgus and a heel spur syndrome, secondary to the pes planovalgus.  Indeed, the Board has taken note of the Veteran's complaints of right foot pain from her flat feet and bone spurs at the November 2009 examination of the right foot, noting that her service treatment records previously referred to the need for arch support and a bone spur.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In that regard, the Board acknowledges that a review of her service treatment records shows indications of in-service incurrence of a right foot disability, coincident with the circumstances of her service.  An April 1984 record shows a contusion, abrasion to the right foot.  Another service treatment record, dated in December 1992, diagnoses plantar fasciitis.  A September 1999 separation examination found her feet to be normal; but, the Veteran had reported that she did have foot trouble at that time.  However, the separation examiner noted a "bone spur," bilaterally, which was treated with arch support and also noted that the Veteran no longer runs.  

Consequently, the determinative issue is whether this current right foot disability is attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The Board acknowledges that the November 2009 VA examination report and May 2011 addendum opinion provided medical opinions discounting the notion that her current right foot disability is either causally related to service or was aggravated by service.  Importantly, though, the Board also finds that the examiners' opinions were inadequate in terms of both unclear meaning/wording of the opinions themselves and unclear rationales.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is also no indication that the examiner's original examination report and/or addendum opinion report, had adequately considered the Veteran's competent lay statements of a chronic right foot disability since active duty service, to include the likelihood that these complaints represented an underlying symptom of her presently diagnosed pes planus and associated bone spurs.  Id.

In this regard, the November 2009 VA examiner opined that the right foot disability is "less likely as not caused by or a result of pes planus, pes planovalgus and/or bone spurs."  The examiner reasoned that there is no medical evidence that the military caused or aggravated her right foot symptoms, including that the Veteran did not complain in-service of pes planus of the right foot.  However, the medical examination report and opinion provided was inadequate for several reasons, including:  (1) the examiner appeared to not have reviewed the service treatment records and VA medical records, based upon notations on the first page of the report; (2) the examiner did not address any instances of right foot problems that are documented in the service treatment records; (3) the examiner's opinion contained discrepancies in reviewing the dates and lengths of active duty service and Reserve duty service; and (4) most importantly, the examiner's opinion was unclear as to whether the Veteran has a current right foot disability that was either related to or aggravated by service.  

Moreover, although the September 2009 VA examiner provided an addendum medical opinion in May 2011, it is also inadequate in a key respect.  Indeed, the May 2011 addendum opion does not address the possibility that a current right foot disability is etiologically linked to service on a direct in-service-incurrence theory of service connection.  Id.

Rather, the May 2011 examiner provided an unclear opinion, based on inadequate rationale, against the possibility of aggravation of her right foot disorder.  Because the Board is granting the claim based on direct-service-connection, there is no need to additionally consider aggravation theory as a means of establishing service connection.  Indeed, the Board finds additional development to clarify the matter and obtain an adequate opinion would be a futile exercise.  This conclusion is based on the fact that this case has already been remanded twice, in part to obtain an adequate medical opinion; and on remand attempts by the Agency of Original Jurisdiction (AOJ) to fulfill this requirement.  All such attempts so far have failed to elicit an adequate opinion, so the Board concludes that the chance of obtaining adequate medical upon another remand or by way of an advisory medical opinion would likely be unsuccessful.

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that the record suggests continuity of right foot disability symptomatology since active duty service.  

Here, the Veteran is competent to report symptoms of persistent symptoms since service of right foot pain, inability to stand long periods, needing arch supports, etc.  This is because such symptoms require only personal knowledge as they come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of right foot disability symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic right foot disability.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a right foot disability.


								[Continued on Next Page]
ORDER

Service connection for a right foot disability, identified as bone spurs and pes planus, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


